DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/16/22.
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 09/16/22 is acknowledged.  The traversal is on the ground(s) that the serious search and/or examination burden is not clear.  This is not found persuasive because the serious search and examination burden is evidenced by the current search and examination.  For example, Kubeler et al. US 2021/0252733, which was used to reject claims in Group I, does not appear to disclose the handheld writing apparatus of Group II or the rotation of a bit of Group III.  Regarding the independent and distinct inventions, Applicant points to Fig. 2A.  However, this is not found persuasive since the restriction requirement is based on the claim language, not the specification or figures.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said at least one visual input device and a holder for said cutting element are fixedly mounted to" in line 1.  It is not clear what the visual input device and the holder are “mounted to”.
Claim 3 recites the limitation "said mount for said workpiece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 depend from claim 2 and incorporate the same deficiencies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubeler et al. US 2021/0252733 (“Kubeler”)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Kubeler discloses:
1.	A method for automated precision control of a computer numerical control (CNC) machine to a workpiece comprising:
receiving via at least one visual input device at least one detectable marking on a workpiece (e.g., [0112]: “marking sensor 60 is used to determine workpiece references RB and RE”, “The workpiece references RB and RE are for example line markings or other such optically detectable markings”);
620decoding said at least one detectable marking and determining a stored and pre-defined movement routine of a cutting element attached to said CNC machine relative to said workpiece based on said at least one marking (e.g., [0112]: “which are assigned to a machining start point BB…or a machining end point BE”);
determining, using said at least one visual input device and/or another visual input device, a current position of a working end of said cutting element 625relative to said at least one marking (e.g., [0122]: “A travel sensor 62 is used to determine a distance of the machine tool 10 from the workpiece references RB and RE”); and
performing said pre-defined movement routine comprising cutting into said workpiece with said cutting element (e.g., [0113]).  
2.	The method of claim 1, wherein said at least one visual input device (e.g., Fig. 1 #60, [0112]) and 630a holder (e.g., Fig. 1 #13) for said cutting element (e.g., Fig. 1 #15, [0097]) are fixedly mounted to, and move together, relative to a position of said workpiece.
3.	The method of claim 2, wherein said cutting element holder (e.g., Fig. 1 #13) is adapted to removably hold said cutting element (e.g., Fig. 1 #15, [0097]) and said mount for said workpiece is adapted to removably hold said workpiece (e.g., [0015]).  
4.	The method of claim 2, wherein said at least one visual input device comprises a plurality of visual input devices which are used to determine at least a two-dimensional location in a three-dimensional space of said 640workpiece (e.g., [0119]).  
8.	The method of claim 1, wherein said pre-defined movement routine is parameterized by one or more variables; and said at least one marking comprises a marking representative of a constant value used in place of each of said one or more variables when performing said pre-defined movement routine (e.g., [0019]).  
6609.	The method of claim 1, wherein said at least one marking comprises a first marking and a second marking;
said first marking corresponds to a first reference point of said pre-defined movement routine (e.g., [0112]: “machining start point BB”); and
said second marking corresponds to a second reference point on said 665workpiece cut during said pre-defined movement routine (e.g., [0112]: “machining end point BE”).  
10.	The method of claim 9, wherein said pre-defined movement routine is at least one of translated, rotated and scaled based on a position of said second marking compared to a position of said first marking (e.g., [0144]-[0145]).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frank et al. US 2020/0261992 discloses a mobile machine tool that provides at least one function depending on a detection of a workpiece marking arranged on the workpiece (e.g., [0116]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
10/14/22